Citation Nr: 0629718	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  99-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability based on impairment other 
than instability for which a separate rating of 20 percent 
has been assigned.

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to the service-connected 
right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1976 to September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  That rating decision denied 
service connection for a left knee disorder.  That rating 
decision also granted service connection for a right knee 
disability and assigned a noncompensable (0%) disability 
rating.  In June 1999 the RO assigned a 10 percent disability 
rating for the service-connected right knee disorder 
effective back to the date of claim.  More recently a 
February 2006 rating decision granted a separate disability 
rating for instability of the right knee at a 20 percent 
disability rating.  

The veteran has not expressed disagreement with the 20 
percent rating assigned or with the effective date for the 20 
percent rating assigned for instability of the right knee.  
Accordingly, this matter will not be addressed in this 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the effective 
date or the compensation level assigned for the disability].

In November 2004, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The case was previously before the Board in February 2005, 
when it was remanded for examination of the veteran and a 
medical opinion.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The veteran presently has a 20 percent disability rating 
base upon instability of the right knee under Diagnostic Code 
5257 and a separate 10 percent disability rating for 
impairment of the tibia and fibula under Diagnostic Code 
5262.

2.  The right knee disability is manifested by full extension 
to 0 degrees and flexion to 130 degrees, with complaints of 
pain; there is no evidence of nonunion or malunion of the 
tibia and fibula.

3.  There is no medical evidence of record which reveals that 
the veteran had any left knee injury or disorder during 
service.  There is no evidence of any diagnosis of arthritis 
of the left knee within the first year after separation from 
service.  

4.  There is no competent medical evidence which indicates 
that the veteran's current left knee arthritis is related to 
military service or that it is proximately due to, or the 
result of, or aggravated by the service-connected right knee 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee disability based upon impairment of the tibia and 
fibula have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Diagnostic Codes 5260, 5261, 5262 (2005).  

2.  Left knee arthritis was not incurred in, or aggravated 
by, active military service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
January 2001 satisfied the duty to notify provisions with 
respect to the claims.  The veteran's service medical 
records, and VA records have been obtained and he has been 
accorded Compensation and Pension examinations for disability 
evaluation purposes.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  This 
appeal initially stems from an RO rating decision in August 
1997.  The claims have been readjudicated subsequent to the 
2001 letter which provided the required notice, most recently 
in a February 2006 Supplemental Statement of the Case.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his hearing testimony and contentions; 
private medical records; VA medical treatment records; and VA 
Compensation and Pension examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show with respect to the veteran's claims.  

II.  Right Knee

Service connection is in effect for post operative residuals 
of a right knee injury.  The veteran's service medical 
records reveal treatment for continuing complaints of knee 
pain throughout service with arthroscopic surgery being 
conducted.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991). 

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2005).

The veteran's appeal for an increased disability rating is 
from the initial rating that granted service connection.  
Accordingly, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Such staged ratings are not 
subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation of a 
proposed rating reduction.  Fenderson, 12 Vet. App. at 126.

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

An August 1997 rating decision granted service connection for 
a right knee disability effective from October 1996 and 
assigned the right knee disability a noncompensable (0%) 
disability rating under Diagnostic Coder 5257 which provides 
criteria for rating instability of the knee, even though none 
was indicated by the medical evidence of record.  A June 1999 
rating assigned a 10 percent disability rating for the 
service-connected right knee disorder effective from October 
1996.  Subsequently, a January 2000 rating decision changed 
the Diagnostic Code for the veteran's service-connected right 
knee disability to 5262 which provides criteria for rating 
impairment of the tibia and fibula.  Most recently, a 
February 2006 rating decision granted a separate disability 
rating for instability of the right knee at a 20 percent 
disability rating under Diagnostic Code 5257, while 
maintaining a separate 10 percent disability rating under 
Diagnostic Code 5262.

In March 1997, a VA examination of the veteran was conducted.  
The veteran reported complaints of left knee pain.  Physical 
examination revealed full range of motion of the knees with 
no instability.  Crepitus and swelling of the right knee was 
noted.  

In May 1999, another VA examination of the veteran was 
conducted.  Range of motion testing of the knees revealed 
extension to 0 degrees and flexion to 135 degrees 
bilaterally.  There was no indication of instability noted in 
the examination report.  A December 2000 VA examination 
report contains similar findings with respect to ranges of 
motion of the veteran's knees.  While an October 2001 VA 
examination report contains the most restricted ranges of 
motion of the right knee noted in the record with extension 
to 5 degrees and flexion to 110 degrees.  

In December 2005, the most recent VA examination of the 
veteran was conducted.  The veteran reported complaints of 
right knee pain and occasional instability.  The examining 
physician noted the veteran's history of multiple 
arthroscopic surgeries to the right knee.  Range of motion 
testing revealed extension to 0 degrees and flexion to 130 
degrees.  Stability testing revealed 25 degrees of laxity 
when the right knee was at 30 degrees of flexion.  

X-ray examination of the right knee over the years has failed 
to note any serious abnormalities.  However, a May 1998 VA 
magnetic resonance imaging (MRI) report did reveal the 
presence of osteoarthritis of the right knee.  There is no 
radiologic evidence of any nonunion or malunion of the tibia 
or fibula contained anywhere in the record.  

The currently assigned 10 percent rating under Diagnostic 
Code 5262 for impairment of the tibia and fibula contemplates 
malunion with slight knee disability.  A 20 percent rating 
contemplates malunion with moderate knee disability, while a 
30 percent rating contemplates marked knee disability.  A 40 
percent rating is assigned for nonunion with loose motion 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Simply put, the preponderance of the evidence is against the 
veteran's claim for an increased rating for disability of the 
right knee based upon impairment other than instability.  
There is absolutely no evidence or record showing that the 
veteran has malunion or nonunion of the tibia and fibula.

Limitation of flexion of the leg (knee) is rated under 
Diagnostic Code 5260.  A 10 percent rating contemplates 
flexion limited to 45 degrees.  A 20 percent rating 
contemplates limitation of flexion to 30 degrees.  A 30 
percent disability rating, the highest rating assignable, is 
warranted when flexion is limited to 15 degrees.   38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2005).  Limitation of 
extension of the leg (knee) is rated under Diagnostic Code 
5261.  A 10 percent rating contemplates extension limited to 
10 degrees.  A 20 percent disability rating contemplates 
limitation of extension to 15 degrees.  A 30 percent rating 
is warranted for limitation of extension to 20 degrees.  A 40 
percent rating contemplates limitation of extension to 30 
degrees.  A 50 percent rating, the highest rating assignable, 
contemplates limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  The normal 
range of motion of the knee is extension to 0 degrees and 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II.  The 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for the right knee disability 
under the Diagnostic Codes for limitation of motion, because 
none of the ranges of motion noted in the record meet the 
criteria for the assignment of a compensable disability 
rating.  

The evidence supports no more than a 10 percent disability 
rating for the veteran's right knee disability based on 
impairment other than instability.  The evidence of record 
reveals that he does not have impairment of the tibia and 
fibula, nor does he have limitation of motion of the right 
knee to a compensable degree.  The veteran's right knee 
instability is assigned a separate 20 percent disability 
rating under Diagnostic Code 5257.  Accordingly, the 
preponderance of the evidence is against the assignment of  a 
disability rating in excess or 10 percent for the right knee 
disability based on impairment other than instability.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, 5262 (2005).

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the disability ratings assigned.  The Board has considered 
the veteran's claim for increased ratings for his 
musculoskeletal disabilities under all appropriate diagnostic 
codes.  As stated above, painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
This has been accomplished in the present case.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of an increased 
rating for the veteran's service-connected right knee 
disability based on impairment other than instability, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Left Knee

The veteran claims entitlement to service connection for a 
left knee disability.  At the hearing in November 2004, the 
veteran reported that his left knee symptoms began while he 
was in service after the first surgery on his right knee.  He 
reported that he did not seek treatment for his left knee 
condition when he was in service because the pain wasn't as 
bad as the pain in his right knee.  The veteran specifically 
claims that his abnormal gait from his service-connected 
right knee disability has caused his left knee disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
arthritis, may also be granted if such disease is manifested 
in service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2005).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a nonservice-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Review of the service medical records does not reveal 
complaints or diagnosis of any left knee disability during 
service.  Moreover, the medical evidence of record does not 
contain any diagnosis of left knee arthritis during the first 
year after the veteran separated from service. 

X-ray examination of the veteran's knees was conducted in 
October 2001.  Both knees were negative for any abnormality.  
A private medical examination of the veteran was conducted in 
July 2003.  MRI examination of the left knee revealed 
degenerative changes and strain or partial tear of the distal 
semimembranous.  Range of motion testing was normal and the 
assessment was simply left knee pain.

In December 2005, a VA examination of the veteran was 
conducted.  After physical examination and reviewing the MRI 
reports, the diagnosis was mild degenerative joint disease 
(arthritis) of the left knee.  The examining physician's 
opinion was that "I cannot say that the [service-connected] 
right knee caused the left knee disorder."

There is simply no medical evidence that the veteran had 
arthritis of the left knee during service or that it 
manifested within the first year after the veteran's 
separation from service.  Rather, the medical evidence of 
record reveals that the veteran was first diagnosed with 
arthritis of the left knee almost a decade after service.  
Moreover, there is no medical opinion of record which 
indicates that the veteran's left knee disability is related 
to, caused by, or aggravated by his service-connected right 
knee disability.  The provisions of 38 C.F.R. § 3.102 provide 
that a reasonable doubt is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  In December 2005 the 
examiner indicated that any opinion as to a possible 
relationship between the service-connected right knee 
disorder and the left knee disorder would require resort to 
speculation.  Accordingly, service connection must be denied.  

Again, as the preponderance of the evidence is against the 
veteran's claim for service connection, the benefit-of-the-
doubt rule is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990)


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a right knee disability based on impairment other than 
instability is denied.

Service connection for a left knee disorder is denied.  



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


